Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchan-*232clise marked “A” and initialed BS (Initials) by Commodity Specialist B. Struminski (Commodity Specialist’s name) on the invoices covered by the protests enumerated on the attached Schedule, which was assessed for duty at the rate of 10y2 per centum ad valorem under the provisions of paragraph 5, Tariff-Act of 1930, plus éyz$ per pound under Sections 4561, 4571, and 4581, Internal Revenue Code of 1954, consists of a product derived from castor oil rather than from any of the oils specified in the Internal Revenue Code, including Sections 4561, 4571, and 4581.
IT IS FURTHER STIPULATED AND AGREED that the instant protests are submitted for decision upon this stipulation, the same being limited to the claim that the merchandise marked “A” as aforesaid is not subject to tax under the Internal Revenue Code.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed B.S. 'by Commodity Specialist B. Struminski, on the invoices accompanying the entries covered by the involved protests enumerated on the attached schedule is not subject to tax under the provisions of the Internal Revenue Code.
To the extent indicated, the protests are sustained'. In all other respects and as to all other merchandise, the claims are overruled.
Judgment will issue accordingly.